Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-044831, filed on 09/01/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 and 03/18/2021 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 USC 101 because the claimed invention directed to an abstract idea without significantly more.
Claim 1 recites:
A lightning estimation apparatus, comprising: a first acquisition unit that acquires, from a radar apparatus, radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; a second acquisition unit that acquires lightning data including an observation result of a lightning strike point; and a lightning analysis unit that analyzes a spatial correlation between the characteristic detection region and the lightning strike point using integrated data in which the radar analysis data and the lightning data are associated in synchronization with each other.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of  “analyzing a spatial correlation between the characteristic detection region and the lightning strike point using integrated data in which the radar analysis data and the lightning data are associated in synchronization with each other” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a lightning analysis unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user manually analyzing the correlation between characteristic of detection region and the lightning striking point. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The additional elements are:
“a first acquisition unit; a second acquisition unit; a lightning acquisition unit; a radar apparatus” merely a generic computer component is used as a tool to perform the abstract idea.
“acquires radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; acquires lightning data including an observation result of a lightning strike point” adds insignificant extra-solution activity of data gathering required in order to carry out an algorithm.
Accordingly, there is no additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Next, under step 2B, we consider if claim 1 contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional elements as explained above
“a first acquisition unit; a second acquisition unit; a lightning acquisition unit; a radar apparatus” is conventional, well-understood generic equipment used in the field as shown in US 7,868,811or US 2017/0363773.
“acquires radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; acquires lightning data including an observation result of a lightning strike point” adds insignificant extra-solution activity of data gathering required in order to carry out an algorithm. 
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claim 2, the claim recites additional element “wherein the radar apparatus includes a dual polarization phased-array weather radar”.  In step 2A, prong 2, the additional element is merely a generic computer component is used as a tool to perform the abstract idea.  In step 2B, the additional element is conventional, well-understood generic equipment used in the field as shown in US 7,868,811or US 2017/0363773. Accordingly, the additional element does not amount significantly more than the abstract idea of itself.
Regarding to claim 3, the claim recites “wherein the characteristic detection region includes a generation region of cumulonimbus”.  The claim further specifies the characteristic of detection region and does not alter the fact that it is used solely in an operation of mental process.
Regarding to claim 4, the claim recites “wherein the lightning analysis unit outputs lightning analysis data including the spatial correlation as information for determining a lightning risk”.  In step 2A prong 2 and step 2B, the additional element add insignificant extra-solution activity of outputting data of the algorithm result.
Regarding to claim 5, the claim recites “wherein, in the characteristic detection region, a region in which the lightning strike point of relatively high density is observed is defined as a region in which the spatial correlation is large and a lightning risk is large”. The claim further specifies the characteristic of detection region and does not alter the fact that it is used solely in an operation of mental process.
Regarding to claim 6, the claim recites “a collecting unit that synchronizes the radar analysis data and the lightning data and collects the integrated data that are associated with each other at the same time”. In step 2A, prong 2, the additional element “a collection unit” is merely a generic computer component is used as a tool to perform the abstract idea.  “synchronizes the radar analysis data and the lightning data and collects the integrated data that are associated with each other at the same time” adds insignificant extra-solution activity of data gathering required in order to carry out an algorithm. In step 2B, the additional element is either conventional, well-understood generic equipment used in the field as shown in US 7,868,811or US 2017/0363773 or adding insignificant extra-solution activity of data gathering required for the algorithm. Accordingly, the additional element does not amount significantly more than the abstract idea of itself.
Regarding to claim 7, the claim recites “a radar apparatus that includes a dual polarization phased-array weather radar; and a lightning risk information processing apparatus”. In step 2A, prong 2, the additional element “a radar apparatus that includes a dual polarization phased-array weather radar and a lightning risk information processing apparatus” is merely a generic computer component is used as a tool to perform the abstract idea.  “uses lightning analysis data obtained from the lightning estimation apparatus to generate lightning risk information including a determination result of a lightning risk in the characteristic detection region based on a spatial correlation between the characteristic detection region and the lightning strike point included in the lightning analysis data” adds insignificant extra-solution activity of data outputting data to a display. In step 2B, the additional element is either conventional, well-understood generic equipment used in the field as shown in US 7,868,811or US 2017/0363773 or adding insignificant extra-solution activity of data gathering required for the algorithm. Accordingly, the additional element does not amount significantly more than the abstract idea of itself.
Regarding to claims 8 and 12, the claim recites “as the determination result of the lightning risk in the characteristic detection region, the lightning risk information processing apparatus determines the lightning risk to be maximum for a region having a relatively large spatial correlation in the characteristic detection region, determines the lightning risk to be large for a region having a relatively medium spatial correlation, determines the lightning risk to be medium for a region where there is no spatial correlation and the lightning strike point exists, and determines the lightning risk to be small for a region where there is no spatial correlation and the lightning strike point does not exist”.  This limitation further extend the abstract idea without additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 9, the claim recites “a display apparatus that displays the display data on a screen”. In step 2A, prong 2, the additional element “a display” is merely a generic computer component is used as a tool to perform the abstract idea.  “a generation unit that generates display data which includes map information and information obtained by digitizing the spatial correlation” adds insignificant extra-solution activity of data outputting data to a display. In step 2B, the additional element is either conventional, well-understood generic equipment used in the field as shown in US 7,868,811or US 2017/0363773 or adding insignificant extra-solution activity of data gathering required for the algorithm. Accordingly, the additional element does not amount significantly more than the abstract idea of itself.
Claim 10 recites:
A method of analyzing a lightning phenomenon using a radar apparatus, comprising: acquiring, from the radar apparatus, radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; acquiring lightning data including an observation result of a lightning strike point; and analyzing a spatial correlation between the characteristic region and the lightning strike point using integrated data in which the radar analysis data and the lightning data are associated in synchronization with each other.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of  “analyzing a spatial correlation between the characteristic region and the lightning strike point using integrated data in which the radar analysis data and the lightning data are associated in synchronization with each other” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a lightning analysis unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user manually analyzing the correlation between characteristic of detection region and the lightning striking point. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The additional elements are:
“a radar apparatus” merely a generic computer component is used as a tool to perform the abstract idea.
“acquiring, radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; acquiring lightning data including an observation result of a lightning strike point” adds insignificant extra-solution activity of data gathering required in order to carry out an algorithm.
Accordingly, there is no additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Next, under step 2B, we consider if claim 10 contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional elements as explained above
“a radar apparatus” is conventional, well-understood generic equipment used in the field as shown in US 7,868,811or US 2017/0363773.
“acquiring, radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; acquiring lightning data including an observation result of a lightning strike point” adds insignificant extra-solution activity of data gathering required in order to carry out an algorithm. 
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.
Regarding to claim 11, the claim recites “wherein lightning risk information including a determination result of lightning risk in the characteristic detection region is generated based on a spatial correlation between the characteristic detection region and the lightning strike point”. In step 2A, prong 2, “wherein lightning risk information including a determination result of lightning risk in the characteristic detection region is generated based on a spatial correlation between the characteristic detection region and the lightning strike point” adds insignificant extra-solution activity of data outputting data to a display. In step 2B, the additional element adds insignificant extra-solution activity of data gathering required for the algorithm. Accordingly, the additional element does not amount significantly more than the abstract idea of itself.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A first acquisition unit”; “a second acquisition unit”, “a lightning analysis unit” in claim 1.
“A lightning analysis unit” in claim 4.
“A collecting unit” in claim 6.
“The lightning risk information processing apparatus” in claims and claim 8.
“A generation unit” in claim 9.
The structure of the element “The lightning risk information processing apparatus” is deemed to cover both hardware circuits and software for performing the claimed functions, consistent with the written description  (pg.4 lines 15-25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a first acquisition unit”; “a second acquisition unit”, “a lightning analysis unit” , “a collection unit”,  “a generation unit” in the claims invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of acquiring characteristic detection region and lightning data, analyzing spatial correlation between the characteristic detection region and the lighting strike point, outputting lightning analysis data, and synchronizing the radar analysis data and the lightning data, and generating display data.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the calculation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand filter structure or structures perform(s) the claimed function.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of correcting the absolute angle . The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Objections
Claim 6 objected to because of the following informalities:  line 3 – “a collecting unit” should be changed to “a data synchronization collection unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodell et al. (US 7,868,811).
Regarding to claim 1, Woodell teaches a lightning estimation apparatus, comprising: (Abstract)
a first acquisition unit that acquires (Fig.1 Processor 15), from a radar apparatus (Fig.1 Rx/Tx 18), radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; (Col.6 lines 12-24, Col.6 lines 42-59)
a second acquisition unit (Fig.1 lightning detector 23) that acquires lightning data including an observation result of a lightning strike point; (Col.5 lines 18-56; Col.7 lines 34-40)
a lightning analysis unit (Fig.1 Convective cell 24) that analyzes a spatial correlation between the characteristic detection region and the lightning strike point using integrated data in which the radar analysis data (Col.3 lines 36- 42 - The processing electronics receive weather radar data and the lightning detection data. The weather radar data is related to radar returns. The processing electronics provide temporal or spatial filtering of the lightning detection data to provide filtered data and determine a position of the convective cell or associated hazard in response to the weather radar data and the filtered data;Col.8 lines 37-43))  the lightning data are associated in synchronization with each other. (Col.8 lines 10-17; Col.9 line 40 thru Col.11 line 5 – synchronizing lightning data and radar based on spatial/temporal correlation)
Regarding to claim 2, Woodell teaches the lightning estimation apparatus according to claim 1.  Woodell further teaches wherein the radar apparatus includes a dual polarization phased-array weather radar (Col.6 lines 31-40 – RDR 4000 is a dual polarization phased-array weather radar)
Regarding to claim 3, Woodell teaches the lightning estimation apparatus according to claim 1.  Woodell further teaches wherein the characteristic detection region includes a generation region of cumulonimbus. (Fig. 8-10; col.12 lines 1-21 show region of convective cell – convective cell is a region of cumulonimbus – see Cumulonimbus cloud of International Geophysics for more detail)
Regarding to claim 4, Woodell teaches the lightning estimation apparatus according to claim 1.  Woodell further teaches wherein the lightning analysis unit outputs lightning analysis data including the spatial correlation as information for determining a lightning risk (Col.9 line 42 thru Col.10 line 35)
Regarding to claim 5, Woodell teaches the lightning estimation apparatus according to claim 1.  Woodell further teaches wherein, in the characteristic detection region, a region in which the lightning strike point of relatively high density is observed is defined as a region in which the spatial correlation is large and a lightning risk is large. (Col.1 lines 45-54; Fig. 9-10 Col.12 lines 1-32 – show correlation between radar return signal and lightning strike)
Regarding to claim 6, Woodell teaches the lightning estimation apparatus according to claim 1.  Woodell further teaches a collecting unit that synchronizes the radar analysis data and the lightning data and collects the integrated data that are associated with each other at the same time. (Co.10 line 35 thru Col.11 line 5 – integrating data based temporal correlation)
Regarding to claim 7, Woodell teaches a system, comprising: 
a lightning estimation apparatus according to claim 1; (see rejection in claim 1)
a radar apparatus that includes a dual polarization phased-array weather radar; (Col.6 lines 31-40 – RDR 4000 is a dual polarization phased-array weather radar)
a lightning risk information processing apparatus (Fig.1 Processor 15), wherein the lightning risk information processing apparatus uses lightning analysis data obtained from the lightning estimation apparatus to generate lightning risk information (Fig.2-4; Co.8 lines 18-64 ; Col.3 lines 32-42) including a determination result of a lightning risk in the characteristic detection region based on a spatial correlation between the characteristic detection region and the lightning strike point included in the lightning analysis data. (Col.9 line 42 thru Col.10 line 35 – spatial correlation)
Regarding to claim 8, Woodell teaches the system according to claim 7.  Woodell further teaches wherein, as the determination result of the lightning risk in the characteristic detection region, the lightning risk information processing apparatus (Fig. 8-10; Col.12 lines 21) determines the lightning risk to be maximum for a region having a relatively large spatial correlation in the characteristic detection region (Fig.2 Col.8 lines 18-44 – different color denote severity of weather;Fig.3 Col.8 lines 54-63), determines the lightning risk to be large for a region having a relatively medium spatial correlation, determines the lightning risk to be medium for a region where there is no spatial correlation and the lightning strike point exists (Fig.2 Col.8 lines 18-44 – different color denote severity of weather;Fig.3 Col.8 lines 54-63), and determines the lightning risk to be small for a region where there is no spatial correlation and the lightning strike point does not exist. (Fig.2 Col.8 lines 18-44 – different color denote severity of weather;Fig.3 Col.8 lines 54-63)
Regarding to claim 9, Woodell teaches the system according to claim 7.  Woodell further teaches a generation unit that generates display data which includes map information and information obtained by digitizing the spatial correlation; (Col.9 lines 15-26)
a display apparatus (Fig.11 display 16) that displays the display data on a screen. (Fig.2-4)
Regarding to claim 10, Woodell teaches a method of analyzing a light phenomenon using radar apparatus (Abstract) 
acquiring, from the radar apparatus (Fig.1 Rx/Tx 18), radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; (Col.6 lines 12-24, Col.6 lines 42-59)
acquiring lightning data including an observation result of a lightning strike point; (Col.5 lines 18-56; Col.7 lines 34-40)
analyzing a spatial correlation between the characteristic region and the lightning strike point using integrated data in which the radar analysis data (Col.3 lines 36- 42 - The processing electronics receive weather radar data and the lightning detection data. The weather radar data is related to radar returns. The processing electronics provide temporal or spatial filtering of the lightning detection data to provide filtered data and determine a position of the convective cell or associated hazard in response to the weather radar data and the filtered data;Col.8 lines 37-43) and the lightning data are associated in synchronization with each other. (Col.8 lines 10-17; Col.9 line 40 thru Col.11 line 5 – synchronizing lightning data and radar based on spatial/temporal correlation)
Regarding to claim 11, Woodell teaches the method according to claim 10.  Woodell further wherein lightning risk information including a determination result of lightning risk in the characteristic detection region is generated based on a spatial correlation between the characteristic detection region and the lightning strike point. (Col.9 line 42 thru Col.10 line 35)
Regarding to claim 12, Woodell teaches the method according to claim 11.  Woodell further teaches wherein, as the determination result of the lightning risk in the characteristic detection region, the lightning risk (Fig. 8-10; Col.12 lines 21) determined the lightning risk to be maximum for a region having a relatively large spatial correlation in the characteristic detection region (Fig.2 Col.8 lines 18-44 – different color denote severity of weather;Fig.3 Col.8 lines 54-63), the lightning risk is determined to be large for a region having a relatively medium spatial correlation, the lightning risk is determined to be medium for a region where there is no spatial correlation and the lightning strike point exists (Fig.2 Col.8 lines 18-44 – different color denote severity of weather;Fig.3 Col.8 lines 54-63), and the lightning risk is determined to be small for a region where there is no spatial correlation and the lightning strike point does not exist. (Fig.2 Col.8 lines 18-44 – different color denote severity of weather;Fig.3 Col.8 lines 54-63)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wey et al. (US 7,383,131) discloses a first acquisition unit that acquires (Fig.1 Processor 250), from a radar apparatus (Fig.1 radar 230), radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle; a second acquisition unit (Fig.1 lightning strike detector) that acquires lightning data including an observation result of a lightning strike point; and a lightning analysis unit that analyzes a spatial correlation between the characteristic detection region and the lightning strike point using integrated data in which the radar analysis data and the lightning data are associated in synchronization with each other (Fig.5, Col.6 lines 1-30).
Ruzanski (US 2017/0363773) discloses a first acquisition unit that acquires, from a radar apparatus, radar analysis data including a characteristic detection region obtained by analyzing a characteristic region of a meteorological phenomenon observed in a predetermined cycle (¶0028); a second acquisition unit that acquires lightning data including an observation result of a lightning strike point (¶0045); and a lightning analysis unit that analyzes a spatial correlation between the characteristic detection region and the lightning strike point using integrated data in which the radar analysis data and the lightning data are associated in synchronization with each other (Abstract, Fig.4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862